Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

CIVIL ACTION NO. 20-CV-10357-RWZ
HILARY HOLDEN
Vv.
LIEUTENANT JAMES BARRY, |
WEYMOUTH POLICE OFFICERS JANE DOE AND JOHN DOE, and
TOWN OF WEYMOUTH
MEMORANDUM & ORDER
November 19, 2020
ZOBEL, S.D.J.

Plaintiff was arrested by members of the Weymouth Police Department on an —
invalid warrant. She brings suit under 42 U.S.C. § 1983 for deprivation of rights by false
arrest and false imprisonment and under common law for false arrest, false | |
imprisonment, negligent and intentional infliction of emotional distress, and negligence.
Each count names all defendants—except for Counts II] and IV, common law false |
arrest and false imprisonment, which claim only against the police officers. Defendants

have moved to dismiss for failure to state a claim on which relief can be granted. See

Fed. R. Civ. P. 12(b)(6).

FACTS'
On February 24, 2017, plaintiff, while driving, was stopped for a traffic violation

by two members of the Weymouth Police Department (defendants Jane and John Doe).

 

1 For purposes of a Rule 12(b)(6) motion, all allegations in the complaint are taken as true. Ruivo v. Wells
Fargo Bank, 766 F.3d 87, 90 (1st Cir. 2014). The facts listed here are thus derived from the complaint. |
do not include facts from the exhibits attached to defendants’ motion because plaintiff disputes their use,
and, in any event, they do not change the analysis.
Case 1:20-cv-10357-RWZ Document14 Filed 11/19/20 Page 2of8 _ |

Their normal check with the Warrant Management System (WMS) showed that there. :
was an outstanding warrant for plaintiff's arrest.? Plaintiff explained that the warrant had
been recalled months before when she reported to Suffolk County Superior Court and
suggested that they call her probation officer or consult her Criminal Offender Record
Information (CORI)? to confirm. The officers checked neither. Instead, they arrested

plaintiff and brought her to the Weymouth Police Department.

After she had been detained for approximately three hours, plaintiffs attorney
arrived at the station. He provided the officer in charge, defendant Lieutenant James
Barry, with a copy of the Superior Court docket showing that the warrant had been —
recalled. He also directed the Lieutenant to plaintiffs CORI in the Department of
Criminal Justice Information Services database, which confirmed the recall and showed
that the underlying probation violation had been resolved. Nonetheless, plaintiff was

held for a period of time until the Clerk Magistrate eventually arrived and released her. :
12(B)(6) STANDARD

Dismissal under Rule 12(b)(6) is appropriate if the pleadings fail to set forth
“factual allegations, either direct or inferential, respecting each material element
necessary to sustain recovery under some actionable legal theory.” Berner v..

Delahanty, 129 F.3d 20, 25 (1st Cir. 1997) (quoting Gooley v. Mobil Oil Corp., 851 F.2d

 

2 Created in 1994, the Warrant Management System is a computer system in which court personnel are
required to enter active warrants and remove recalled warrants. See Mass. Gen. Laws ch. 276, § 23A;
Mass. Legis. Serv. Ch. 247 (H.B. 5118) (West). That information is is transferred to the Criminal Justice
Information System (CJIS), which is maintained by the Criminal History Systems Board (CHSB), and
thereby available to all law enforcement agencies and the Registry of Motor Vehicles. Id.

3 The Department of Criminal Justice Information Services defines CORI as “[rlecords and data in any
communicable form compiled by a Massachusetts criminal justice agency which concern an identifiable
individual and relate to the nature or disposition of a criminal charge, an arrest, a pre-trial proceeding,
other judicial proceedings, [Mas. Gen. Laws ch. 276, § 58A “dangerousness” hearings] . . . where the
defendant was detained prior to trial or released with conditions . . .. sentencing, incarceration,
rehabilitation, or release.” 803 Mass. Code Regs. 2.02.

2
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 3 of 8

513, 515 (1st Cir.1988)). A complaint must merely “contain sufficient factual matter,
accepted as true, to state a claim to relief that is plausible on its face.” -Ashcroft v. Iqbal, |
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,
(2007)).
ANALYSIS

As a preliminary matter, there are three different categories of defendants in this
case: The John Doe arresting officers, the officer-in-charge at the station (Lieutenant
Barry), and the Town of Weymouth. All defendants have asserted overlapping and
diverging defenses.

Counts | and Il: the 42 U.S.C. § 1983 claims

a. Qualified Immunity .
To make out a case under 42 U.S.C. § 1983, plaintiff must show 1) “that the

defendant has deprived [her] of a right secured by the Constitution and laws of the
United States” and 2) “that the defendant deprived [her] of this constitutional right under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory.”

Adickes v. S. H. Kress & Co., 398 U.S. 144, 150 (1970).

The second showing is simple: police officers effectuating arrests are clearly
acting under color of state law. The first is also straightforward, as it is a “long settled .
principle” that the Fourth Amendment prohibits warrantless arrests not supported by |
probable cause that a crime occurred. Prall v. City of Bos., 985 F. Supp. 2d 115, 122
(D. Mass. 2013) (citing Bailey v. United States, 568 U.S.186, 192 (2013)). The
constitution is not satisfied simply because the police believed that there was a warrant
for plaintiffs arrest—even if that belief was objectively reasonable. See Wilson v. City

of Bos., 421 F.3d 45, 55 (1st Cir. 2005) (Fourth Amendment violated when plaintiff, for

3
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 4 of 8

whom there was no arrest warrant, was swept up in mass arrest sting). Plaintiff has

sufficiently pleaded this cause of action.

The doctrine of qualified immunity, however, shields government officials,
including police officers, from § 1983 liability in certain circumstances. See Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). Defendants bear the burden of proving the
applicability of immunity. Morrissey v. Town of Agawam, 883 F. Supp. 2d 300, 308 (D..
Mass. 2012). To do so, they must show that it was objectively reasonable for the |
officers to believe that their action did not violate a clearly established constitutional
right. See Starlight Sugar, Inc. v. Soto, 253 F.3d 137, 144 (1st Cir.2001). As discussed
above, it is clearly established that the Constitution prohibits a warrantless arrest
without probable cause. The question, then, is whether an objectively reasonable —

officer would have believed he was violating that right.

The “applicability vel non of the qualified immunity doctrine should be determined
at the earliest practicable stage in the case,” Cox v. Hainey, 391 F.3d 25, 29 (1st Cir.
2004), but in this case qualified immunity has not been sufficiently pled. There are |
significant factual questions regarding the reasonableness of all of the police officers’
action. These questions include the investigative avenues available to the arresting
officers to verify the warrant, the frequency with which the WMS errs, and any training
the officers may have received concerning those error rates, see United States v.
Henderson, 229 F. Supp. 2d 35, 38 (D. Mass. 2002) (describing Police Academy
training in the reliability of various warrant databases). The motion to dismiss is thus

denied as to Counts | and II against Lieutenant Barry and the officers Doe.
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 5 of 8

b. Monell claims
The qualified immunity defense is not available to governmental bodies. See.

Owen v. City of Independence, 445 U.S. 622, 638 (1980); see also Haley v. City of
Boston, 657 F.3d 39, 51 (1st Cir. 2011). But § 1983 claims can only be brought against
local governments when “the action that is alleged to be unconstitutional implements or
executes a policy statement, ordinance, regulation, or decision officially adopted and
promulgated by that body's officers.” Monell v. Dep't of Soc. Servs. of City of New York,
436 U.S. 658, 690 (1978). Local governments may be sued “for constitutional
deprivations visited pursuant to governmental custom even though such a custom has
not received formal approval through the body's official decisionmaking channels.” Id.

at 690-691.

The Complaint must allege such a policy or custom. See Luthy v. Proulx, 464 F. |
Supp. 2d 69, 74 (D. Mass. 2006). This complaint does not do so. Plaintiff instead relies
on the “clear inference” from the facts stated in the complaint that the officers were
operating under a policy or custom of the town. PI.’s Opp’n to Def.’s Mot. to Dismiss 9, |
ECF No. 13. Because this is not the pleading standard, the Town’s motion to dismiss |
Counts | and II is allowed.
Counts Ill and IV: Massachusetts false imprisonment and false arrest

According to Massachusetts common law, “a public official, exercising judgment
and discretion, is not liable for negligence or other error in the making of an official
decision if the official acted in good faith, without malice, and without corruption.” .
Nelson v. Salem State Coll., 845 N.E.2d 338, 348 (Mass. 2006). “The rule is that there
is every presumption in favor of the honesty and sufficiency of the motives actuating

public officers in actions ostensibly taken for the general welfare.” Najas Realty, LLC v.
5
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 6 of 8

Seekonk Water Dist., 821 F.3d 134, 146 (ist Cir. 2016) (quoting S. Boston Betterment

 

Trust Corp. v. Boston Redevelopment Auth., 777 N.E.2d 812, 820 (Mass. 2002)). Bad
faith “is not simply bad judgment. It is not merely negligence. It imports a dishonest
purpose or some moral obliquity. It implies conscious doing of wrong. It means a — |
breach of a known duty through some motive of interest or ill will. It partakes of the
nature of fraud.” McCabe v. City of Lynn, 875 F. Supp. 53, 63 (D. Mass. 1995), rev'd
sub nom. McCabe v. Life-Line Ambulance Serv., Inc., 77 F.3d 540 (1st Cir. 1996),
(quoting Ramos v. Bd. of Selectmen of Nantucket, 450 N.E.2d 1125, 1129 (Mass. App.
Ct. 1983)). Plaintiff has not pleaded sufficient facts that any of the defendants acted with
a dishonest purpose or any moral obscurity in relying on the WMS. The motion to —

dismiss Counts II] and IV is allowed.

Counts V and Vil: Negligent infliction of emotional distress and negligence
a. Massachusetts Tort Claims Act immunity for police officers .
The motion to dismiss Counts V and VII as to the police officers is allowed

because no public employee “shall be liable for any injury or loss of property or personal
injury or death caused by his negligent or wrongful act or omission while acting within

the scope of his office or employment.” Mass. Gen. Laws ch. 258, § 2.

b. Massachusetts Tort Claims Act presentment requirements*
Defendants also allege that the negligence claims against the town must be

dismissed because plaintiff failed to meet the presentment requirements of the

Massachusetts Tort Claims Act (MTCA), Mass. Gen. Laws ch. 258, §§ 1-13. The

 

4 For purposes of determining whether proper presentment took place, | examine the February 27, 2018
letter from plaintiff's counsel to Richard C. Grimes, the Weymouth Chief of Police, attached as an exhibit
to Defendant's Motion to Dismiss. Ex. 1, ECF No. 8-1. As mentioned above, | do not consider this exhibit,
however, in determining the sufficiency of the pleadings.

6
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 7 of 8

MTCA commands that “[a] civil action may not be instituted against a public employer . .
_unless the claimant [has] first presented his claim in writing to the executive officer of .
such public employer within two years after the date on which the cause of action arose
....” Id. § 4. Defendant asserts that these requirements were not met because plaintiff
sent her presentment letter to the Weymouth Chief of Police, who is not an executive
officer under the statute. See id. § 1. The case need not be dismissed, however, when
the purpose of the presentment requirement has been accomplished by actual notice.
See Lopez v. Lynn Hous. Auth., 800 N.E.2d 297, 299 (Mass. 2003). These are factual
questions better decided at a later stage. Defendants also point out that plaintiff failed
to aver in her complaint that the presentment requirements were met. The purpose of
such averment is to force defendant to raise the defense of inadequate presentment. |
See Vasys v. Metropolitan Dist. Com’n, 438 N.E.2d 836, 840 (Mass. 1982). This .
purpose was achieved here. Finally, defendant claims the content of the presentment
letter was insufficient because it did not describe with adequate precision the legal basis .
of plaintiff's claim. The letter “must not be so obscure that educated public officials find
themselves baffled or misled with respect to whether a claim is being asserted which
constitutes a proper subject for suit.” Martin v. Com., 760 N.E.2d 313, 316 (Mass. App. |
Ct. 2002) (quoting Gilmore v. Commonwealth, 632 N.E.2d 838 (1 994)). The complaint
states: “Ms. Holden has a cause of action on various grounds including ... intentionally

(or at the very least negligently) inflicting emotional distress.” Def.’s Ex. 1 at 3, ECF No.

 

5 When no presentment has been made, dismissal under Rule 12(b)(6) is appropriate. See Haley v. City
of Bos., 677 F. Supp. 2d 379, 393 (D. Mass. 2009), amended in part, No. CIV.A 09-10197-RGS, 2010 WL
3198900 (D. Mass. Aug. 12, 2010), and affd in part, rev'd in part, 657 F.3d 39 (1st Cir. 2011), and affd in
part, rev'd in part, 657 F.3d 39 (1st Cir. 2011). But, here, the question is whether presentment was
adequate, not if it was made.

7
Case 1:20-cv-10357-RWZ Document 14 Filed 11/19/20 Page 8 of 8

8-1. The general claim of negligence can also be inferred by an educated public official
and the letter is certainly not misleading. Plaintiff may proceed against the Town on
Counts V and VII.
Count VI: Intentional infliction of emotional distress

This count is dismissed against the town because the MTCA does not allow
employer liability for intentional torts. See Mass. Gen. Laws ch. 258, § 10(c). Itis
dismissed against the police officers because plaintiff has not pleaded facts sufficient to

a

meet the elements of the tort. One such element is that the defendants’ “conduct was

extreme and outrageous, was beyond all possible bounds of decency and was utterly
intolerable in a civilized community.” Doyle v. Hasbro, Inc., 103 F.3d 186, 195 (1st Cir. ©
1996). The standard is “very high.” Id. There simply are not sufficient facts to state a.
plausible claim that the officers’ actions meet this bar. The motion to dismiss Count Vi

is thus also allowed.

CONCLUSION
In summary, the court disposes of the motion to dismiss (Docket #6) as follows:

- Counts | and Il: ALLOWED as to the Town of Weymouth but DENIED as to
defendants Doe and Barry.

- Counts Ill and lV: ALLOWED as to all defendants.

- Counts V and VII: ALLOWED as to defendants Doe and Barry but DENIED as to
the Town of Weymouth.

- Count Vi: ALLOWED as to all defendants.

November 19, 2020 . | ed ZS

DATE ( RYA W. ZOBEL
UNI STATES DISTRICT JUDGE
